DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9, 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the PDU session" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the PDU session over the non-3GPP access" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the PDU session" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the PDU session" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the PDU session over the non-3GPP access" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the PDU session" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the PDU session" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,880,852. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. initiating a UE-triggered service request procedure).
Claim 1 of Instant Application
Claim 1 of US 10,880,852
1. An operation method of a user equipment (UE) and comprising: 
A method for initiating a service request procedure, the method performed by a user equipment (UE) and comprising: 
performing, by the UE, a registration procedure over a 3rd generation partnership project (3GPP) access and non-3GPP access in a same Public Land Mobile Network (PLMN); receiving, by the UE, a paging message, wherein the paging message includes access type information used for representing the non-3GPP access; and 
receiving, by the UE, a paging message, wherein the UE is registered in both of a 3rd generation partnership project (3GPP) access and non-3GPP access in a same Public Land Mobile Network (PLMN), wherein the paging message includes access type information used for representing the non-3GPP access, 

initiating a UE-triggered service request procedure, 
transmitting a service request message, wherein based on that there is no PDU session to be reactivated over the 3GPP access, the service request message includes an empty list of allowed protocol data unit (PDU) sessions.
wherein the UE-triggered service request procedure is initiated by transmitting a service request message including a list of allowed protocol data unit (PDU) sessions, and wherein based on that there is no PDU session to be reactivated over the 3GPP access, the service request message includes an empty list of the allowed PDU sessions.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samsung et al. (S2-177726, as submitted by the applicant with IDS dated 01/20/2021).

Regarding claims 2, 7 and 12, Samsung teaches coding all bits of PDU session identifiers (PSIs) for the allowed PDU sessions as zero (0), thereby generating the empty list of the allowed PDU sessions (“Otherwise the UE does not identify any PDU Session(s) in the Service Request message” in step 1 in page 3).
Regarding claims 3, 8 and 13, Samsung teaches the UE is in an idle state in both of the 3GPP access and the non-3GPP access (“the UE is in CM-IDLE state in both 3GPP access and non-3GPP access” in step 4b in page 13).
Regarding claims 4, 9 and 14, Samsung teaches the empty list of the allowed PDU sessions including no PSI is used for an access and mobility management function (AMF) to notify a session management function (SMF) that the UE was reachable but did not accept to reactive the PDU session (“If the procedure was triggered in response to paging indicating non-3GPP access, and the PDU session List provided by the UE does not include the PDU session for which the UE was paged, the AMF notifies 
Regarding claims 5 and 10, Samsung teaches based on that the PDU session over the non-3GPP access is to be reactivated over the 3GPP access, the service request message includes the list of the allowed PDU sessions which includes a PSI of the PDU session (“If the Service Request over 3GPP access is triggered in response to the paging indicating non-3GPP access, the NAS Service Request message shall identify in the PDU Session List the list of PDU Sessions associated with the non-3GPP access that can be re-activated over 3GPP, as described in clause 4.2.3.4 (step 6) of this specification and in clause 5.6.8 of TS 23.501” in step 1 in page 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414